number release date id office uilc cca_2013040910004347 -------------- from ---------------------- sent tuesday april am to -------------------- cc -------------------------- subject fw military retirement hi --------------my reviewer concurs in my response below let me know if you want to discuss ---------for review this is an informal at this point military retirement benefits or any other case where we have had problems as noted below there are irm procedures which address military retirement levies i am unaware of anything unusual about levying on here is the general summation of why these benefits would be subject_to levy under the irc all property and rights to property belonging to the taxpayer as well as any property or rights to property to which the general and estate_tax liens attach may be levied upon except that property which is specifically enumerated in sec_6334 note that the exemptions from levy under sec_6334 do not apply to the sec_6331 levy state laws or federal laws limiting the amount that may be seized are ineffective against the federal levy treas reg ' c the property subject_to levy may be real or personal tangible or intangible and may be levied upon in any sequence the service may levy on social_security retirement benefits see acevedo v united_states u s t c e d mo leining v united_states u s t c d conn sec_6334 sec_6334 provides that notwithstanding any other law of the u s no property rights to property are exempt from levy other than property specifically exempted under sec_6334 there are no exemptions udner sec_6334 for retirement benefits i found a couple of cases which provide that miliary pensions are not exempt from levy see melechinsky ustc bushong ustc big_number the exemption to levy found under sec_6334 specifically annuities based on retired or retainer pay under chapter of title of the united_states_code is not a reference to military retirement pay in general which is clear when you see what the annuity is as defined under usc accordingly that section does not exempt military retirement pay the law is also clear that in response to levy there are only valid defenses the supreme court recognized in 472_us_713 that there are only two valid defenses to a third party's refusal to surrender property upon demand a the party is not in possession of nor obligated with respect to property or rights to property of the taxpayer or b at the time of service of notice_of_levy the property or rights to property were subject_to attachment or execution under judicial process sec_6332 finally under sec_6332 the levied party is not liable to the taxpayer in connection with compliance with the levy at any rate the cfr provision they cite as authority does not seem to be directly applicable sec_582 subjects salary to legal process sec_102 exempts retired military from this but under federal tax levies do not appear within the scope of the legal process they describe--mentions tax levies from a state or local not federal government court garnishment orders etc in other words a federal tax levy does not appear to be the type of legal process this provision exempts retired military members from the attached olc opinion which holds that tsp accounts are not exempt from levy may also be useful reading let me know if you would like to discuss i told ------------ that since this is just an informal we should be able to get back to him by next week attachment applicability of tax levies under sec_6334 to thrift_savings_plan accounts wl o l c date
